                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :      Case No. 20-CR-154 (ABJ)
               v.                            :
                                             :
EVERRICK NEWMAN,                             :
                                             :
                      Defendant.             :


                                  NOTICE OF DISCOVERY

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby informs the Court and defense that the attached discovery letter

of September 2, 2020, has been provided to the defense in this matter.


                                             Respectfully submitted,
                                             MICHAEL SHERWIN
                                             ACTING UNITED STATES ATTORNEY
                                             New York Bar No. 4444188


                                     By:     __/s/ Christopher A. Berridge_______
                                             Christopher A. Berridge
                                             Assistant United States Attorney
                                             Federal Major Crimes Section
                                             Bar No.: GA 829103
                                             555 4th Street, N.W.
                                             Washington, DC 20001
                                             Desk: (202) 252-6685
                                             Mobile: (202) 740-1738
                                             Christopher.Berridge@usdoj.gov
